UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6725



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RAYMOND CHERISSON, a/k/a Haitian James,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CR-94-97)


Submitted:   January 26, 2007               Decided:   May 17, 2007


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Cherisson, Appellant Pro Se. Christine Blaise Hamilton,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond Cherisson seeks to appeal the district court’s

order denying his motion filed pursuant to Fed. R. Civ. P. 60(b).

We dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).               This appeal period is

“mandatory and jurisdictional.”        Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

              The district court’s order was entered on the docket on

July 8, 2004.      The notice of appeal was filed on April 18, 2005.

Because Cherisson failed to file a timely notice of appeal, and

because the district court properly has denied Cherisson’s motion

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                      DISMISSED


                                     - 2 -